
	
		III
		112th CONGRESS
		1st Session
		S. RES. 287
		IN THE SENATE OF THE UNITED STATES
		
			October 5, 2011
			Mr. Reid (for himself,
			 Mrs. Feinstein, Mrs. Gillibrand, Mr.
			 Akaka, Mr. Inouye,
			 Mr. Menendez, Mr. Lautenberg, Mr.
			 Schumer, Mrs. Murray,
			 Mr. Durbin, and Mr. Heller) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Designating October 2011 as Filipino
		  American History Month.
	
	
		Whereas October 18, 1587, when the first Luzones
			 Indios set foot in Morro Bay, California, on board the Manila-built
			 galleon ship Nuestra Senora de Esperanza, marks the earliest documented
			 Filipino presence in the continental United States;
		Whereas the Filipino American National Historical Society
			 recognizes the year of 1763 as the date of the first permanent Filipino
			 settlement in the United States in St. Malo, Louisiana;
		Whereas the recognition of the first permanent Filipino
			 settlement in the United States adds new perspective to United States history
			 by bringing attention to the economic, cultural, social, and other notable
			 contributions that Filipino Americans have made in countless ways toward the
			 development of the United States;
		Whereas the Filipino-American community is the third
			 largest Asian-American group in the United States, with a population of
			 approximately 3,417,000 individuals;
		Whereas Filipino-American servicemen and servicewomen have
			 a longstanding history of serving in the Armed Forces, from the Civil War to
			 the Iraq and Afghanistan conflicts, including the 250,000 Filipinos who fought
			 under the United States flag during World War II to protect and defend the
			 United States;
		Whereas 9 Filipino Americans have received the
			 Congressional Medal of Honor, the highest award for valor in action against an
			 enemy force that can be bestowed upon an individual serving in the Armed
			 Forces;
		Whereas Filipino Americans play an integral role in the
			 United States health care system as nurses, doctors, and other medical
			 professionals;
		Whereas Filipino Americans have contributed greatly to
			 music, dance, literature, education, business, literature, journalism, sports,
			 fashion, politics, government, science, technology, the fine arts, and other
			 fields in the United States that enrich the landscape of the country;
		Whereas efforts should continue to promote the study of
			 Filipino-American history and culture, as mandated in the mission statement of
			 the Filipino American National Historical Society, because the roles of
			 Filipino Americans and other people of color largely have been overlooked in
			 the writing, teaching, and learning of United States history;
		Whereas it is imperative for Filipino-American youth to
			 have positive role models to instill in them the significance of education,
			 complemented with the richness of their ethnicity and the value of their
			 legacy; and
		Whereas Filipino American History Month is celebrated
			 during the month of October 2011: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 October 2011 as Filipino American History Month;
			(2)recognizes the
			 celebration of Filipino American History Month as—
				(A)a study of the
			 advancement of Filipino Americans;
				(B)a time of
			 reflection and remembrance of the many notable contributions Filipino Americans
			 have made to the United States; and
				(C)a time to renew
			 efforts toward the research and examination of history and culture in order to
			 provide an opportunity for all people in the United States to learn and
			 appreciate more about Filipino Americans and their historic contributions to
			 the United States; and
				(3)urges the people
			 of the United States to observe Filipino American History Month with
			 appropriate programs and activities.
			
